DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 13, 2022, the applicants have amended claims 1, 6, 12 and 13.
3. Claims 1-18 and 20-21 are pending in the application. Claims 7, 9-11 and 15-16 remain withdrawn as being directed to non-elected subject matter.

Response to Arguments
4. Applicant's arguments filed on July 13, 2022 have been fully considered but they are not persuasive regarding written description rejection, indefiniteness rejection of claim 17, prior art rejection under 35 U.S. C. 102 (a) (1) and Improper Markush Group rejection. The applicants have amended claims to overcome ODP rejection and filed a statement to overcome prior art rejection under 35 U.S. C. 102 (a) (2). Regarding written description rejection, the applicants argue that metal complexes are disclosed on pages 56, 57, 63, 65, 71, 92, 93, 97-99, 101, 107 and 133 encompassed by instant compounds of formula I. This is not true. There is not even a single metal complex present on pages 56, 57, 63, 71, 92, 93, 97-99, 107 and 133 which is encompassed by compounds of formula I. The only metal complexes which are encompassed by compounds of formula I are disclosed on pages 65 and 101 where both variables A1 and A2 represent O, variable L4 represents pyridine ring and variable L1 represents 5-membered ring containing only two N atoms. There is not even a single metal complex prepared or disclosed encompassed by compounds of formula I where variables A1 and A2 represent NR3 group. 
Regarding indefiniteness rejection of claim 17, the applicants argue that compounds are disclosed in the specification and therefore, there is no need to list them in claim 17. The examiner does not agree with this argument. As stated above, there are only few (may be 10) metal complexes in the whole specification which are encompassed by compounds of formula I and therefore, most of these metal complexes mentioned in claim 17 do not read on compounds of formula I.
Regarding prior art rejection over Li, the applicants did amend claim 1 to delete C, S and Si for the value of variable A1 to overcome prior art rejection. However, this reference still anticipates the instant claims when variable A1 represents NR3 and variable A2 represents O (see 2nd complex in second column on page 87).
Regarding Improper Markush Group Rejection, the examiner does not agree with the applicants arguments that the instant compounds of formulae I and II share a common core and furthermore, the compounds of formula I also share a common core. In case of formula I, the cores will be different based on the size of the ring, number and types of heteroatoms present in the ring and degree of saturation as it relates to values of variables L1 and L4. It is also of note that since prior art reference was found against instant compounds of formula I, search will not be extended to additional species.

Conclusion
5. Rejection of claims 1-6, 8, 12-14, 18 and 20-21 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. Rejection of claim 17 under 35 U.S.C. 112, second paragraph is maintained for the reasons of record.
7. Rejection of claims 1-6, 8, 12-14, 18 and 20-21 under 35 U.S.C. 102(a) (1) is maintained for the reasons of record.
8. The Improper Markush Group Rejection of claims 1-6, 8, 12-14, 18 and 20-21 is maintained for the reasons of record.

                           NEW      GROUNDS     OF    REJECTION
Claim Rejections - 35 USC § 112
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. Claims 1-6, 8, 12-14, 17-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the values of variables Y1, Y2, Y3 and Y4 are not defined.
In independent claim 1, the values of variables R1 and R2 are defined. However, these variables are not present in amended claim 1. 
Claim 6 recites the limitation "structures A-2 to A-23" in claim 1. There is insufficient antecedent basis for this limitation in the claim.
12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                  /CHARANJIT AULAKH/                                  Primary Examiner, Art Unit 1625